DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/15/2022. Claims 1-2, 7-11, 17-20 are amended. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the abstract, objection to claims 1-2, 7-11, 17-20, 112(b) rejection of claims 1-20.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Tsukagoshi (US 9632401 B2) teaches a projector 1 shown in FIG. 1 is formed, for example, of a projector body 2 and a remote control 11. The projector body 2 includes feet 5, a projection lens 37, a lens shift mechanism 35, and other components. Wireless communication 7 allows communication of a variety of data between the projector body 2 and the remote control 11. The projection lens 37 is a lens that enlarges and projects an image on an external screen or any other object. The projection lens 37 is so disposed that it is exposed out of the projector body 2 in a direction in which image light is projected (projection direction L). In the following description, a surface where the projection lens 37 is disposed is referred to as a front surface of the projector body 2, and a surface facing away from the front surface is referred to as a rear surface. Further, when the projector body 2 is installed on a desktop or any other installation surface, a surface facing the desktop or any other installation surface is referred to as a bottom surface, and a surface facing away from the bottom surface is referred to as a top surface. Tsukagoshi does not anticipate or render obvious, alone or in combination, the projection lens having a holder, a detection unit that detects a rotation state of the holder, an emission optical system, and a locking mechanism unit that brings rotation of the holder into a locked state or an unlocked state, wherein the projection lens is displaceable by rotating the holder, between a first position at which a rotation state of the holder is a housed state in which an extending direction of an optical axis of the emission optical system faces the housing and a second position at which the extending direction does not face the housing, wherein the second position includes an upper position at which the emission optical system faces an upper side in a vertical direction, wherein the control unit keeps the light source turned off in a case where a power supply switch is turned on in a state where the holder is at the first position, or the control unit turns on the light source in a case where the projection lens is displaced from the second position to the first position in a state where the light source is turned on, and wherein the control unit turns on the light source, in a case where the power supply switch is turned on and the projection lens is at the upper position. 
Claims 2-20 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Tsukagoshi (US 9632401 B2) teaches a projector which includes a lens shift mechanism that is capable of lens shift of shifting the lens in an upward/downward direction or a leftward/rightward direction, a distortion correction information input section that allows input of distortion correction information used to correct distortion of projected image light projected on a projection surface, a shift correction information input section that allows input of shift correction information relating to the lens shift, and an image generation section that generates the image based on the distortion correction information. The shift correction information input section has an input menu image. The input menu image contains choices for inputting the shift correction information. The choices include a maximum amount of lens shift of the lens in at least one of the upward/downward direction and the leftward/rightward direction. The image generation section generates the image based on the distortion correction information and the shift correction information;
- Prior Art Nozaki et al. (US 7798656 B2) teaches projector device which includes a projector unit, including a light source and a projection lens whose focal position is variable, that projects an image upon a projection surface with a light flux outputted from the light source that passes through the projection lens; an image-capturing unit, including a photographic lens whose focal position is variable, that captures an image of a subject with a light flux from the exterior that passes through the photographic lens; and a single drive source that generates drive force for changing both the focal position of the projection lens and the focal position of the photographic lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882